86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Regina K. SMITH, Plaintiff-Appellant,v.SOUTH CAROLINA BUDGET AND CONTROL BOARD, Defendant-Appellee.
No. 95-2911.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Matthew J. Perry, Jr., Senior District Judge.  (CA-93-1453-3-OBC)
Regina K. Smith, Appellant Pro Se.  Jonathan Pharr Pearson, Stephen Carrington Mitchell, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Columbia, South Carolina;  Joseph Dawson Shine, SOUTH CAROLINA BUDGET AND CONTROL BOARD, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Appellee in this action alleging employment discrimination.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Smith v. South Carolina Budget & Control, No. CA-93-1453-3-OBC (D.S.C. Sept. 28, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.